              Case 3:20-cv-05070-JLR Document 43 Filed 12/11/20 Page 1 of 4



 1
 1                                                       THE HONORABLE JAMES L. ROBART
 2
 2
 3
 3
 4
 4
 5
 5
 6
 6
 7
 7                         UNITED STATES DISTRICT COURT FOR THE
 8                           WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9
 9   THE PRUDENTIAL INSURANCE                     )   NO. 3:20-cv-05070 JLR
10   COMPANY OF AMERICA,                          )
10
11                                                )
                            Plaintiff,                PROPOSED ORDER GRANTING
11                                                )   PLAINTIFF THE PRUDENTIAL
12           v.                                   )   INSURANCE COMPANY OF
12                                                )   AMERICA’S MOTION FOR
13   YANG TOK WITTIG (individually and in )           APPOINTMENT OF
13   her capacities as presumptive co-personal    )   REPRESENTATIVE TO INITIATE
14   representative of the Estate of Mark Edwin )     PROBATE OF THE ESTATE OF
14   Wittig and co-testamentary trustee under the )   MARK EDWIN WITTIG, FOR
15   Will of Mark Edwin Wittig), ANDRE                DEFAULT JUDGMENT AGAINST
15                                                )
     WATTE (in his capacities as presumptive          DEFENDANTS BILL CLARK AND
16                                                )   ANDRE WATTE, AND FOR
     co-personal representative of the Estate of
16   Mark Edwin Wittig and co-testamentary        )   INTERPLEADER RELIEF
17   trustee under the Will of Mark Edwin         )
17   Wittig), BILL CLARK (in his capacities as )
18   presumptive co-personal representative of    )
18   the Estate of Mark Edwin Wittig and co-      )
19   testamentary trustee under the Will of Mark )
19   Edwin Wittig), ESTATE OF MARK
20                                                )
     EDWIN WITTIG, and I.W., a minor,
20                                                )
     through her natural guardian, Ana P.
21   Morales,                                     )
21                                                )
22                          Defendants.           )
22                                                )
23
23
24
24
25
25
26   PROPOSED ORDER GRANTING PLAINTIFF’S
26   MOTION FOR APPOINTMENT OF
     REPRESENTATIVE TO INITIATE PROBATE OF THE                           GORDON & POLSCER, L.L.C.
                                                              9020 SW Washington Square Rd., Suite 560
     ESTATE OF MARK EDWIN WITTIG, FOR DEFAULT
                                                                                    Tigard, OR 97223
     JUDGMENT AGAINST DEFENDANTS BILL CLARK                                           (503) 242-2922
     AND ANDRE WATTE, AND FOR INTERPLEADER
     RELIEF- 1
                 Case 3:20-cv-05070-JLR Document 43 Filed 12/11/20 Page 2 of 4



 1
 1      PROPOSED ORDER GRANTING PLAINTIFF, THE PRUDENTIAL INSURANCE
 2
 2   COMPANY OF AMERICA’S MOTION FOR APPOINTMENT OF REPRESENTATIVE
 3
 3        TO INITIATE PROBATE OF THE ESTATE OF MARK EDWIN WITTIG, FOR
 4
 4       DEFAULT JUDGMENT AGAINST DEFENDANTS BILL CLARK AND ANDRE
 5
 5                           WATTE, AND FOR INTERPLEADER RELIEF
 6
 6          This matter, having been brought to the Court upon a Motion filed by Plaintiff, The
 7
 7   Prudential Insurance Company of America (“Prudential”), for entry of an Order: (1) appointing
 8
 8   a representative to initiate probate proceedings of the Estate of Mark Edwin Wittig (“Estate”);
 9
 9   (2) entering default judgment against Defendants Bill Clark and Andre Watte; (3) granting
10
10   interpleader relief with regard to certain life insurance proceeds in the amount of $100,000.00
11
11   (“Remaining Death Benefit”) out of a total Death Benefit of $400,000, due as a consequence of
12
12   the death of Mark Edwin Wittig, deceased (“Insured”), who was insured under a group life
13
13   insurance policy bearing group policy number G-32000 (the “Group Policy”), issued by
14
14   Prudential to the Department of Veterans Affairs of the United States, pursuant to the
15
15   Servicemembers’ Group Life Insurance Statute, 38 U.S.C. § 1965, et seq.; (4) discharging
16
16   Prudential from any and all liability to the claimants with regard to the Group Policy and/or the
17
17   Remaining Death Benefit; (5) enjoining Defendants from bringing any action arising out of, or in
18
18   connection with, Prudential relating to the Policy and/or the Remaining Death Benefit; and (6)
19
19   dismissing Prudential from this action with prejudice. Prudential having previously deposited the
20
20   Remaining Death Benefit into the Court’s Registry, 1 and the Court having appointed Virginia L.
21
21   DeCosta as guardian ad litem for minor Defendant, I.W., and the Court having considered the
22
22   application:
23
23
24
24           1
25          On August 24, 2020, Prudential deposited $100,439.29, representing the Remaining Death
25         Benefit plus applicable claim interest, into the Court’s Registry. (Doc. No. 32.)
26   PROPOSED ORDER GRANTING PLAINTIFF’S
26   MOTION FOR APPOINTMENT OF
     REPRESENTATIVE TO INITIATE PROBATE OF THE                                      GORDON & POLSCER, L.L.C.
                                                                      9020 SW Washington Square Rd., Suite 560
     ESTATE OF MARK EDWIN WITTIG, FOR DEFAULT
                                                                                             Tigard, OR 97223
     JUDGMENT AGAINST DEFENDANTS BILL CLARK                                                    (503) 242-2922
     AND ANDRE WATTE, AND FOR INTERPLEADER
     RELIEF- 2
                 Case 3:20-cv-05070-JLR Document 43 Filed 12/11/20 Page 3 of 4



 1
 1          IT IS ORDERED that:
 2
 2          1.      Prudential’s Motion for Appointment of a Personal Representative for the Estate of
 3
 3   Mark Edwin Wittig is hereby GRANTED.
 4
 4          2.      The Court hereby appoints Michael B. Smith of Comfort Davies & Smith P.C. as a
 5
 5   representative for the Estate of Mark Edwin Wittig (the “Estate”) who is hereby directed to
 6
 6   initiate probate proceedings to open the Estate. Personal Representative Smith shall be
 7
 7   compensated from the Estate.
 8
 8          3.      Prudential’s Motion for Default Judgment against Defendants, Bill Clark and
 9
 9   Andre Watte, is hereby GRANTED.
10
10          4.      Prudential’s Motion for Interpleader Relief is hereby GRANTED. Prudential shall
11
11   be, and hereby is, discharged from any and all liability to Defendants, Yang Tok Wittig (“Mrs.
12
12   Wittig”), Andre Watte (“Watte”), Bill Clark (“Clark”), the Estate of Mark Edwin Wittig (the
13
13   “Estate”), and I.W., a minor, relating to the Group Policy and/or the Remaining Death Benefit
14
14   payable thereunder, and Mrs. Wittig, Watte, Clark, the Estate, and I.W. are permanently enjoined
15
15   from bringing any action or proceeding in any forum, or making any further actual or implied
16
16   claims, demands and causes of action, asserted or unasserted, liquidated or unliquidated, or
17
17   bringing any action or proceeding in any forum against Prudential, arising out of or relating to the
18
18   Group Policy and/or the Remaining Death Benefit.
19
19          5.      All claims, rights, interests, and actions that Mrs. Wittig, Watte, Clark, the
20
20   Estate, and I.W. might otherwise have held against Prudential and its present and former
21
21   parents, subsidiaries and affiliated corporations, predecessors, successors and assigns and their
22
22   respective officers, directors, agents, employees, representatives, attorneys, fiduciaries and
23
23   administrators, with respect to the Group Policy and/or the Remaining Death Benefit are hereby
24
24   released.
25
25
26   PROPOSED ORDER GRANTING PLAINTIFF’S
26   MOTION FOR APPOINTMENT OF
     REPRESENTATIVE TO INITIATE PROBATE OF THE                               GORDON & POLSCER, L.L.C.
                                                                  9020 SW Washington Square Rd., Suite 560
     ESTATE OF MARK EDWIN WITTIG, FOR DEFAULT
                                                                                        Tigard, OR 97223
     JUDGMENT AGAINST DEFENDANTS BILL CLARK                                               (503) 242-2922
     AND ANDRE WATTE, AND FOR INTERPLEADER
     RELIEF- 3
                 Case 3:20-cv-05070-JLR Document 43 Filed 12/11/20 Page 4 of 4



 1
 1          6.        All claims against Prudential are hereby dismissed with prejudice, and Prudential
 2
 2   is hereby dismissed with prejudice from this litigation.
 3
 3          7.        This Court retains jurisdiction over Mrs. Wittig, the Estate, and I.W. who are
 4
 4   compelled to litigate, adjust, and/or settle among each other their respective and lawful
 5
 5   entitlement to the money paid into the Court’s registry by Prudential, or upon their failure to do
 6
 6   so, this Court shall settle and adjust the claims and determine to whom the within total funds
 7
 7   shall be paid.
 8
 8          8.        Counsel for Prudential shall serve a copy of the within Order upon all parties
 9
 9   within seven (7) days of its receipt.
10
10
11
11          DATED this 11th day of December, 2020
12
12
13
13
14
14
15
15
16
                                                   A
                                                   THE HONORABLE JAMES L. ROBART
16
17                                                 United States District Court Judge
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26   PROPOSED ORDER GRANTING PLAINTIFF’S
26   MOTION FOR APPOINTMENT OF
     REPRESENTATIVE TO INITIATE PROBATE OF THE                               GORDON & POLSCER, L.L.C.
                                                                  9020 SW Washington Square Rd., Suite 560
     ESTATE OF MARK EDWIN WITTIG, FOR DEFAULT
                                                                                        Tigard, OR 97223
     JUDGMENT AGAINST DEFENDANTS BILL CLARK                                               (503) 242-2922
     AND ANDRE WATTE, AND FOR INTERPLEADER
     RELIEF- 4
